Appeal from a judgment of the Supreme Court (Keegan, J.), entered January 11, 2001 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition for lack of personal jurisdiction.
Petitioner was an inmate at Great Meadow Correctional Facility in Washington County when he commenced this proceeding seeking review of a determination of the Commissioner of Correctional Services which found him guilty of violating certain prison disciplinary rules. Supreme Court dismissed the proceeding for lack of personal jurisdiction over respondent based upon petitioner’s failure to serve respondent and file proof of such service within the time requirements set forth in the order to show cause. While procedural requirements may be relaxed in cases where “imprisonment presents obstacles to service that are beyond an inmate’s power to control” (Matter of Hoyer v Coughlin, 179 AD2d 921), jurisdiction is not obtained in cases, such as the instant matter, where no showing has been made that the petitioner’s status as a prison inmate prevented compliance (see, Matter of Cruz v Goord, 278 AD2d 704; Matter of Burnside v Lacy, 269 AD2d 634). We conclude that the petition was properly dismissed.
Cardona, P.J., Mercure, Crew III, Peters and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.